EXHIBIT 10(XIX)

THE CLOROX COMPANY

1996 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

SUMMARY OF RESTRICTED STOCK AWARD


The Clorox Company, a Delaware company (the "Company"), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 1996 Stock
Incentive Plan (the "Plan") and this Agreement, the following number of shares
of Restricted Stock on the terms set forth below:



GRANTEE:

G. Craig Sullivan

TOTAL RESTRICTED SHARES AWARDED:

100,000

DATE OF AWARD:

November 1, 2001

series number:

RS 2001-63

VESTING COMMENCEMENT DATE:

November 1, 2001

VESTING SCHEDULE:

100% on December 31, 2003



TERMS OF AGREEMENT



Grant of Restricted Stock.   The Company hereby grants to the Grantee the total
number of shares of Restricted Stock (the "Shares") set forth in the Summary
section above, subject to the terms, definitions and provisions of the Plan and
this Agreement.  Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Agreement.

Restrictions and Their Release.

Restrictions.  The Grantee may not sell, assign, transfer, hypothecate or
encumber any Shares until they have vested according to the Vesting Schedule set
forth in the Summary section above (the "Restrictions").  Shares will be issued
in the Grantee's name and held by the Company or the Company's stock transfer
agent until the Restrictions as to such Shares are released.

Grantee's Rights Regarding the Shares.  The Grantee will receive any dividends
on the Shares as additional earned income in the Grantee's first regular
paycheck following each dividend payment date.  The Grantee will be entitled to
vote the Shares at meetings of the Company's stockholders.

Release of Restrictions.  The Shares will be released from Restrictions in
accordance with the Vesting Schedule set forth in the Summary section above and
the terms of the Plan and this Agreement.  The Company will notify the Grantee
in advance of the release of Restrictions and make arrangements for the
satisfaction of taxes and the form in which the released Shares will be issued
to the Grantee.  In addition, the Shares are subject to Section 10 of the Plan
relating to the release of restrictions on transfer and forfeiture provisions in
the event of a Corporate Transaction, Change in Control or Subsidiary
Disposition.

Taxes.  No Shares will be released to the Grantee or any other person until the
Grantee or such other person has made arrangements acceptable to the
Administrator for the satisfaction of applicable foreign, federal, state, and
local income and employment tax withholding obligations.

Termination.  If the Grantee's Continuous Status as an Employee terminates
("Termination"), any Shares not vested on the date of Termination (the
“Termination Date”) shall be forfeited, provided that, (i) if Termination is by
the Company without cause pursuant to Section 4(d)(i) of Grantee’s Employment
Agreement dated November 1, 2001, the Shares shall vest on the Termination Date
and (ii) the Employee Benefits and Management Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall have the right,
exercisable in its sole discretion, to vest the Shares on the Termination Date
if Termination is by virtue of Grantee’s Retirement with the permission of the
Committee.

Authorization to the Company or the Company's Stock Transfer Agent.  The Grantee
authorizes the Company or the Company's stock transfer agent to return to the
Company all Shares which are forfeited pursuant to the provisions of this
Agreement or the Plan.

Section 83(b) Election.  The Grantee acknowledges receipt of information
concerning the Grantee's right within thirty days from the date on the letter
transmitting this Agreement to the Grantee to make an election, pursuant to
Section 83(b) of the Internal Revenue Code, to pay income tax currently rather
than when the Shares are released from Restrictions.  The Grantee agrees that he
will notify the Company immediately if such a Section 83(b) election is made.

Protection of Trade Secrets and Limitations on Exercise.

Definitions.

“Affiliated Company” means any organization controlling, controlled by or under
common control with the Company.

“Confidential Information” means technical or business information not readily
available to the public or generally known in the trade, including inventions,
developments, trade secrets and other confidential information, knowledge, data
and know-how of the Company or any Affiliated Company, whether or not they
originated with the Grantee, or information which the Company or any Affiliated
Company received from third parties under an obligation of confidentiality.

“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Grantee shall have worked
during the two years prior to the Grantee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Grantee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Grantee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.

“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or development, production, marketing
or selling of a Conflicting Product.

Right to Retain Shares Contingent on Continuing Non-Conflicting Employment.  In
partial consideration for the award of these Shares, the Grantee agrees that the
Grantee’s right to the Shares is contingent upon the Grantee refraining, for a
period of one year after the date of release of Restrictions, from rendering
services, directly or indirectly, as director, officer, employee, agent,
consultant or otherwise, to any Conflicting Organization except a Conflicting
Organization whose business is diversified and that, as to that part of its
business to which the Grantee renders services, is not a Conflicting
Organization, provided that the Company shall receive separate written
assurances satisfactory to the Company from the Grantee and the Conflicting
Organization that the Grantee shall not render services during such period with
respect to a Conflicting Product. If, at any time within one year after the
release of Restrictions, the Grantee shall render services to any Conflicting
Organization other than as expressly permitted herein, the Grantee shall
immediately return to the Company the Shares or the pre-tax income derived from
any disposition of the Shares.   THE Grantee understands that this paragraph is
not intended to and does not prohibit the Grantee from rendering services to a
Conflicting Organization, but provides for return to the Company of the shares
or the gross taxable proceeds of the shares if the Grantee should choose to
render such services within one year after release of restrictions.

No Interference or Solicitation.  In partial consideration for the award of
these Shares and to forestall the disclosure or use of Confidential Information,
the Grantee agrees that for a period of one year after termination of his/her
employment, s/he shall not, for himself/herself or any third party, directly or
indirectly (i) divert or attempt to divert from the Company (or any Affiliated
Company) any business of any kind in which it is engaged, including, without
limitation, the solicitation of its customers as to Conflicting Products, or
interference with any of its suppliers or customers (collectively, “Interfere”),
or (ii) solicit for employment any person employed by the Company, or by any
Affiliated Company, during the period of such person's employment and for a
period of one year after the termination of such person's employment with the
Company or any Affiliated Company (collectively, “Solicit”).

Injunctive and Other Available Relief.  By acceptance of these Shares, the
Grantee acknowledges that, if the Grantee were to breach or threaten to breach
his/her obligation hereunder not to Interfere or Solicit, the harm caused to the
Company by such breach or threatened breach would be, by its nature, irreparable
because, among other things, damages would be significant and the monetary harm
that would ensue would not be able to be readily proven, and that the Company
would be entitled to injunctive and other appropriate relief to prevent
threatened or continued breach and to such other remedies as may be available at
law or in equity.

Entire Agreement - Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire Agreement of the
parties with respect to this Restricted Stock Award and may not be modified
adversely to the Grantee's interest except by means of a writing signed by the
Company and the Grantee. This Agreement is governed by California law.

Headings.  The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Agreement for construction or interpretation.

Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Board or
the Administrator that administers the Plan, which shall review such dispute at
its next regular meeting.  The resolution of such dispute by the Board or the
Administrator shall be final and binding on all persons.



                                                                          THE
CLOROX COMPANY

                  

Dated:                                                                       
                              
By:                                                                                         

                                                                                                               
                Dean O. Morton

                                                                                                               
Title: Chairman, Employee Benefits and Management

                                                                                                               
         Compensation Committee

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE RELEASE OF RESTRICTION ON THE
SHARES PURSUANT TO THIS AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE'S RIGHT OR THE COMPANY'S RIGHT TO
TERMINATE THE GRANTEE'S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company's Annual Report and Proxy Statement for the fiscal year ended June 30,
2001 (the “Prospectus Information”) are available for viewing on the Company’s
Cloroxweb site at http://CLOROXWEB/hr/stock.  The Grantee hereby consents to
receive the Prospectus Information electronically, or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information.  The Grantee represents that he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof.  The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement.  The Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement.  The Grantee further agrees
to notify the Company upon any change in the residence address indicated below.

Dated: ____________________________  Signed: _________________________________

                                                                                               
G. Craig Sullivan, Grantee

                               


                                                                                               
Residence Address:

                                                                                               
__________________________________

                                                                                               
__________________________________